—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered January 23, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his plea of guilty was not entered into knowingly and intelligently because the court did not inquire as to whether he understood English is unpreserved for appellate review (see, People v Espinal, 176 AD2d 417). In any event, the record demonstrates that the defendant understood the significance and effect of his plea and that he knowingly, intelligently, and voluntarily entered a plea of guilty (see, People v Williams, 189 AD2d 910; People v Espinal, supra).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.